Exhibit 10.10
EXECUTION VERSION
AMENDED AND RESTATED MANAGEMENT AGREEMENT
          This AMENDED AND RESTATED AGREEMENT made as of the 15th day of August,
2011 among CERES MANAGED FUTURES LLC, a Delaware limited liability company
(“CMF” or the “General Partner”), DIVERSIFIED 2000 FUTURES FUND L.P., a New York
limited partnership (the “Partnership”) and PGR CAPITAL LLP, a United Kingdom
limited liability partnership (“PGR” or the “Advisor”). This Agreement amends
and restates the Management Agreement dated as of October 29, 2010 (the
“Existing Agreement”) by and among the parties.
W I T N E S S E T H :
          WHEREAS, CMF is the general partner of the Partnership, a limited
partnership organized for the purpose of speculative trading of commodity
interests, including futures contracts, options, swaps and forward contracts on
U.S. and non-U.S. markets with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through investment in PGR
Master Fund L.P., a Delaware limited partnership (the “Master Fund”), of which
CMF is the general partner and PGR is the advisor; and
          WHEREAS, the Limited Partnership Agreement establishing the
Partnership (the “Limited Partnership Agreement”) permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
          WHEREAS, the Advisor is registered as a commodity trading advisor with
the Commodity Futures Trading Commission (“CFTC”), is a member of the National
Futures Association (“NFA”) and is authorized and regulated in the United
Kingdom by the Financial Services Authority (“FSA”); and
          WHEREAS, CMF is registered as a commodity trading advisor and a
commodity pool operator with the CFTC and is a member of the NFA; and
          WHEREAS, the parties have entered into the Existing Agreement and now
wish to amend and restate the Existing Agreement to increase the amount of
leverage used to manage the Partnership’s assets and to make other appropriate
changes; and
          WHEREAS, CMF, the Partnership and the Advisor wish to enter into this
Agreement in order to set forth the terms and conditions upon which the Advisor
will render and implement advisory services in connection with the conduct by
the Partnership of its commodity trading activities during the term of this
Agreement;
          NOW, THEREFORE, the parties agree as follows:
          1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time by the General Partner in
commodity interests, including commodity futures contracts, options and forward
contracts. The Advisor may also engage in swaps transactions and other
derivative transactions on behalf of the

 



--------------------------------------------------------------------------------



 



Partnership with the prior approval of CMF. All such trading on behalf of the
Partnership shall be in accordance with the trading policies set forth in the
Partnership’s Prospectus dated November 25, 2002, as supplemented from time to
time (the “Prospectus”), and as such trading policies may be changed from time
to time upon receipt by the Advisor of prior written notice of such change, and
pursuant to the trading strategy selected by CMF to be utilized by the Advisor
in managing the Partnership’s assets. CMF has initially selected the Advisor’s
PGR Mayfair Program (the “Program”), as described in Appendix A attached hereto,
to manage the Partnership’s assets allocated to it. Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading. The Advisor may not deviate from the trading
policies set forth in the Prospectus without the prior written consent of the
Partnership given by CMF. The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.
          (b) CMF acknowledges receipt of the description of the Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership shall be made through such commodity broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or for the
negotiation of brokerage rates charged therefor.
          (c) The initial allocation of the Partnership’s assets to the Advisor
will be made to the Program as described in Appendix A attached hereto, provided
that CMF and the Partnership agree that the Advisor will manage the assets of
the Partnership utilizing up to 1.5 times the leverage normally applied to the
Program, unless otherwise agreed to by the parties hereto in writing. In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing. In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF. In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially inaccurate.
Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account and the Advisor
will not trade any additional commodity interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF. The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly. U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.

-2-



--------------------------------------------------------------------------------



 



          (d) The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC’s regulations (“principals”), partners, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or State law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by Federal or State law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
          (e) The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets (as defined in
Section 3(b) hereof) as it shall determine in its absolute discretion. The
designation of other trading advisors and the apportionment or reapportionment
of Net Assets to any such trading advisors pursuant to this Section 1 shall
neither terminate this Agreement nor modify in any regard the respective rights
and obligations of the parties hereunder.
          (f) CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
          (g) The Advisor will not be liable for trading losses in the
Partnership’s account including losses caused by errors; provided, however, that
the Advisor will be liable to the Partnership with respect to losses incurred
due to errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership.
          2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
          3. COMPENSATION. (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an annual incentive fee
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for

-3-



--------------------------------------------------------------------------------



 



professional management services equal to 1% per year of the month-end Net
Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the last
business day of each month by 1% and multiplying the result thereof by the ratio
which the total number of calendar days in that month bears to the total number
of calendar days in the year).
          (b) “Net Assets” shall have the meaning set forth in Paragraph 7(d)(1)
of the Limited Partnership Agreement dated as of August 25, 1999 and without
regard to further amendments thereto, provided that in determining the Net
Assets of the Partnership on any date, no adjustment shall be made to reflect
any distributions, redemptions or incentive fees payable as of the date of such
determination.
          (c) “New Trading Profits” shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading by the Advisor on behalf of the
Partnership commences, whichever is higher, and as further adjusted to eliminate
the effect on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal period, whether the assets
are held separately or in margin accounts. Ongoing expenses will be attributed
to the Advisor based on the Advisor’s proportionate share of Net Assets. Ongoing
expenses will not include expenses of litigation not involving the activities of
the Advisor on behalf of the Partnership. No incentive fee shall be paid until
the end of the first calendar quarter of trading following the date of this
Agreement, which fee shall be based on New Trading Profits earned from the
commencement of trading operations by the Advisor on behalf of the Partnership.
Interest income earned, if any, will not be taken into account in computing New
Trading Profits earned by the Advisor. If Net Assets allocated to the Advisor
are reduced due to redemptions, distributions or reallocations (net of
additions), there will be a corresponding proportional reduction in the related
loss carryforward amount that must be recouped before the Advisor is eligible to
receive another incentive fee.
          (d) Annual incentive fees and monthly management fees shall be paid
within twenty (20) business days following the end of the period for which such
fee is payable. In the event of the termination of this Agreement as of any date
which shall not be the end of a calendar year or month, as the case may be, the
annual incentive fee shall be computed as if the effective date of termination
were the last day of the then current year and the monthly management fee shall
be prorated to the effective date of termination. If, during any month, the
Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly management fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership’s business
operations or utilized the Advisor’s services bears in the month to the total
number of business days in such month.
          (e) The provisions of this Section 3 shall survive the termination of
this Agreement.

-4-



--------------------------------------------------------------------------------



 



          4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by
the Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and partners, may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, directors, employees and partners shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
          (b) If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.
          (c) It is acknowledged that the Advisor and/or its officers,
employees, directors and partners presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
          (d) The Advisor agrees that it shall make such information available
to CMF respecting the performance of the Partnership’s account as compared to
the performance of other accounts managed by the Advisor or its principals, if
any, as shall be reasonably requested by CMF. The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.

-5-



--------------------------------------------------------------------------------



 



          5. TERM. (a) This Agreement shall continue in effect until June 30,
2012. CMF may, in its sole discretion, renew this Agreement for additional
one-year periods upon notice to the Advisor not less than 30 days prior to the
expiration of the previous period. At any time during the term of this
Agreement, CMF may terminate this Agreement at any month-end upon 30 days’
notice to the Advisor. At any time during the term of this Agreement, CMF may
elect immediately to terminate this Agreement upon 30 days’ notice to the
Advisor if (i) the net asset value per unit of the Partnership shall decline as
of the close of business on any day to $400 or less; (ii) the Net Assets
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iii) limited partners owning at
least 50% of the outstanding units of the Partnership shall vote to require CMF
to terminate this Agreement; (iv) the Advisor fails to comply with the terms of
this Agreement; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; or (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership. At any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent; (ii) Nigel Gent dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor; or
(iii) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership with the NFA or any other regulatory authority, is terminated or
suspended. This Agreement will immediately terminate upon dissolution of the
Partnership or upon cessation of trading by the Partnership prior to
dissolution.
          (b) The Advisor may terminate this Agreement by giving not less than
30 days’ notice to CMF (i) in the event that the trading policies of the
Partnership established from time to time are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2012; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity trading advisor, commodity pool operator or its membership in the NFA
is terminated or suspended.
          (c) Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
          6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, cost, expense (including, without limitation,
attorneys’ and accountants’ fees), judgments and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, intentional misconduct,
or a breach of its fiduciary

-6-



--------------------------------------------------------------------------------



 



obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Limited Partnership Agreement. The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.
          (ii) To the extent that the Advisor has been successful on the merits
or otherwise in defense of any action, suit or proceeding referred to in
subsection (i) above, or in defense of any claim, issue or matter therein, CMF
shall indemnify it against the expenses (including, without limitation,
attorneys’ and accountants’ fees) actually and reasonably incurred by it in
connection therewith.
          (iii) Any indemnification under subsection (i) above, unless ordered
by a court or administrative forum, shall be made by CMF only as authorized in
the specific case and only upon a determination by independent legal counsel in
a written opinion that such indemnification is proper in the circumstances
because the Advisor has met the applicable standard of conduct set forth in
subsection (i) above. Such independent legal counsel shall be selected by CMF in
a timely manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
          (iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
          (v) As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, partners and employees and the
term “CMF” shall include the Partnership.
          (b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any loss, liability, damage, cost
or expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).

-7-



--------------------------------------------------------------------------------



 



          (ii) In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, partners or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
          (c) In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
          (d) None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
          (e) The provisions of this Section 6 shall survive the termination of
this Agreement.
          7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
          (a) The Advisor represents and warrants that:
          (i) All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading. All references to the Advisor and its principals, if any, in any
future prospectus will, after review and approval of such references by the
Advisor prior to the use of such prospectus in connection with the offering of
the Partnership’s units, be accurate in all material respects.
          (ii) The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of the
NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder, and agrees to maintain and renew such registrations and licenses
during the term of this Agreement.
          (iii) The Advisor is a limited liability partnership duly organized,
validly existing and in good standing under the laws of the United Kingdom and
has full limited liability partnership power and authority to enter into this
Agreement and to provide the services required of it hereunder.

-8-



--------------------------------------------------------------------------------



 



          (iv) The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
          (v) This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
          (vi) At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
          (b) CMF represents and warrants for itself and the Partnership that:
          (i) The Prospectus (as from time to time amended or supplemented,
which amendment or supplement shall be approved by the Advisor as to
descriptions, if any, of itself and its actual performance) does not contain any
untrue statement of a material fact or omit to state a material fact which is
necessary to make the statements therein not misleading, except that the
foregoing representation does not apply to any statement or omission concerning
the Advisor, if any, in the Prospectus, made in reliance upon, and in conformity
with, information furnished to CMF by or on behalf of the Advisor expressly for
use in the Prospectus (it being understood that any hypothetical and pro forma
adjustments will not be furnished by the Advisor).
          (ii) CMF is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to perform its obligations
under this Agreement.
          (iii) CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
          (iv) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
          (v) CMF will not, by acting as General Partner to the Partnership and
the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.
          (vi) CMF is registered as a commodity trading advisor and a commodity
pool operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.
          (vii) The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

-9-



--------------------------------------------------------------------------------



 



          (viii) The Partnership is a qualified eligible person as defined in
CFTC Rule 4.7.
          8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
          (a) The Advisor agrees as follows:
          (i) In connection with its activities on behalf of the Partnership,
the Advisor will comply with all applicable rules and regulations of the CFTC,
NFA and/or the commodity exchange on which any particular transaction is
executed.
          (ii) The Advisor will promptly notify CMF of the commencement of any
material suit, action or proceeding involving it, whether or not any such suit,
action or proceeding also involves CMF.
          (iii) In the placement of orders for the Partnership’s account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, CMF and the
Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
          (iv) The Advisor will maintain a net worth of not less than €50,000
during the term of this Agreement.
          (b) CMF agrees for itself and the Partnership that:
          (i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC, NFA and/or the commodity exchange on which any
particular transaction is executed.
          (ii) CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
          (iii) CMF will be responsible for compliance with the USA PATRIOT Act
and related anti-money laundering regulations with respect to the Partnership
and its limited partners.
          9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
          10. ASSIGNMENT. This Agreement may not be assigned by any party
without the express written consent of the other parties.

-10-



--------------------------------------------------------------------------------



 



          11. AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.
          12. NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be made either by electronic mail
(email) copy or in writing and delivered personally or by registered or
certified mail or expedited courier, return receipt requested, postage prepaid,
to the addresses below or to such other addresses as may be designated by the
party entitled to receive the same by notice similarly given:
          If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York 10036
Attention: Walter Davis
email: walter.davis@morganstanleysmithbarney.com
          If to the Advisor:
PGR Capital LLP
Gilmoora House
57-61 Mortimer Street
London, W1W 8HS
United Kingdom
Attention: Casey Grylls
email: cgrylls@pgrcapital.com
          with a copy to:
Boodle Hatfield
89 New Bond Street
London, W1S 1DA
United Kingdom
Attention: Nigel Stone
email: nstone@boodlehatfield.com
          13. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          14. ARBITRATION. The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
the NFA or, if the NFA shall refuse jurisdiction, then

-11-



--------------------------------------------------------------------------------



 



in accordance with the rules, then in effect, of the American Arbitration
Association; provided, however, that the power of the arbitrator shall be
limited to interpreting this Agreement as written and the arbitrator shall state
in writing his reasons for his award. Judgment upon any award made by the
arbitrator may be entered in any court of competent jurisdiction.
          15. NO THIRD PARTY BENEFICIARIES. There are no third party
beneficiaries to this Agreement.
          16. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, including via facsimile, each of which is an original and all of
which when taken together evidence the same agreement.

-12-



--------------------------------------------------------------------------------



 



          PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION
IN CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT
IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT
DOCUMENT.
          IN WITNESS WHEREOF, this Agreement has been executed for and on behalf
of the undersigned as of the day and year first above written.

            CERES MANAGED FUTURES LLC
      By   /s/ Walter Davis         Walter Davis        President and Director 
      DIVERSIFIED 2000 FUTURES FUND L.P.         By:   Ceres Managed Futures LLC
      its General Partner       By   /s/ Walter Davis         Walter Davis     
  President and Director       PGR CAPITAL LLP 

    By   /s/ Casey Grylls         Casey Grylls        Partner   

 



--------------------------------------------------------------------------------



 



         

Appendix A

PGR Mayfair Program
INVESTMENT OBJECTIVE
PGR Capital’s futures investment programme seeks to profit over the medium term
by exploiting inefficiencies in futures and forward markets across a broad range
of asset classes and geographic regions. Proprietary models developed by the
founding partners are implemented in an in-house trading system which
systematically processes real-time data and executes trades automatically on
electronic future exchanges and foreign exchange trading platforms.
The following paragraphs discuss the main areas of PGR’s investment programme in
turn: strategy, diversification, risk management, technology and execution, and
research.
STRATEGIES
PGR’s investment strategies have a strong mathematical and statistical basis and
exploit established signal processing and econometric techniques. Underlying our
strategies are models of how the markets move; it is an important principle that
focuses on real markets rather than data mining. Models may be price based or
use fundamental data to find inefficiencies to exploit. Research is an on-going
part of our programme (see later section) and strategies may be extended to
exploit new inefficiencies over time, utilising market price and volume data or
fundamental data.
Strategies are primarily directional in nature; they identify and take advantage
of both upward and downward price momentum. The source of these trends may be
sound economic considerations, asymmetric information or behavioural patterns of
market participants. Whatever the cause, persistent trends can be shown to occur
in all markets across all sectors with varying strengths and durations. PGR’s
strategies have been designed to identify the direction and strength of any
trend over multiple timeframes and have the ability to adapt to the prevailing
market conditions.
PORTFOLIO
Broad diversification is a key feature of the programme and is achieved through
trading a wide ranging portfolio of markets. The programme trades in liquid
futures and forward markets in the equity index, bond, currency, short-term
interest rate and commodity sectors.
RISK MANAGEMENT
Rigorous risk management is central to all PGR’s systems and operations. Risk
control is integral to the trading strategies themselves; the strategies scale
positions according to individual market risk and react dynamically to changing
market conditions to control the risk of the portfolio as a whole. The
automation of trade execution and reconciliation avoids the possibility of human
errors while further processes continuously monitor and assess risk throughout
all stages of the investment process.
Financial markets are always subject to unexpected events which by their nature
cannot be predicted. These include the effects of wars, terrorist attacks,
natural disasters, fraud etc. Any investment programme is vulnerable to these
events which cannot be avoided. However, when they do occur it is important to
be able to rapidly assess the situation and react accordingly. By adjusting our
positions and gearing according to the prevailing levels of market and portfolio
risk we can rapidly control the risk of our portfolio as a whole.

A-1



--------------------------------------------------------------------------------



 



PGR has developed novel processes to monitor and assess market risk using a
number of standard and non-standard measures including correlations, value at
risk, sector exposure, entropy, stress tests etc. These measures enable us to
better understand and react to market risks.
TECHNOLOGY AND EXECUTION
Technology is the backbone of our business. PGR’s sophisticated, robust and
already-proven computerised systems enable the entire trading process to be
automated, from real-time signal generation, through electronic trade execution
to STP trade reconciliation. This results in reliable and efficient execution
and operations 24 hours a day 5 days a week.
The system monitors live market data from real-time feeds and continuously
updates the desired position for each market. Orders are generated and sent
electronically when there is sufficient liquidity and the spread is narrow. As
the fills are received back from the broker, they are passed through to the back
office system for reconciliation with the brokers and NAV calculation for the
clients. This results in fully audited Straight Through Processing.
The system is capable of executing trades electronically through multiple
brokers, 24 hours a day without the need for dedicated trading staff.
PGR’s trading system is implemented in Java using professional software
engineering practices. Using real-time programming methods, the system remains
accurate and responsive in even the busiest market conditions. The system
executes trades fully electronically using the industry standard FIX protocol
and books its fills into the back office system without the need for human
interaction.
RESEARCH AND SIMULATION
Continual development of strategies is essential to maintain competitiveness.
The three partners each have strong backgrounds in research and over the last
two years we have developed a new rigorous yet flexible simulation environment.
This enables us to develop and compare different strategies and assess all
aspects of their performance before any live testing takes place.
The simulation environment has been built using Matlab, a high-level technical
computing language and interactive environment for algorithm development, data
analysis and data visualisation. This gives a flexible environment that can be
used to rapidly try new ideas, analyse their performance and visualise the
results.
The performance of the strategies has been assessed using more than 15 years of
historic market prices. Trading strategies are prototyped in a combination of
pure Matlab and Java. The use of Java enables the live trading system to use
much of the same code developed and tested in the simulation environment,
ensuring that the live strategies have been correctly implemented and rigorously
tested.
During the last year we have developed new adaptive techniques to improve the
risk return profile of the programme. We have a number of other very promising
techniques which we are developing further to ensure our performance continues
to be competitive with the other leading CTAs.

A-2